Exhibit 10.8

nStor Technologies, Inc.

October 31, 2004

Cenvill Recreation, Inc.
1601 Forum Place
Suite 500
West Palm Beach, Florida  33417
Attn:  Mark F. Levy

Dear Mr. Levy:

We have agreed to the following amendments to that certain Promissory Note,
dated March 2, 2004, in the amount of $750,000 (the “Note”), as amended on April
30, 2004 increasing the outstanding principal of the Note to $756,870, as
amended on July 31, 2004, increasing the outstanding principal balance of the
Note to $772,090, with a maturity date of October 31, 2004 (“Amended Note”),
payable by nStor Technologies, Inc. to Cenvill Recreation, Inc., copies of which
are attached hereto. 

1)   The maturity date of the Amended Note is hereby extended from October 31,
2004 to January 15, 2005 (“Maturity”).

2)   Accrued and unpaid interest on the Amended Note through October 31, 2004 in
the amount of $15,526 is hereby added to the $772,090 principal amount of the
Amended Note so that as of the date hereof, the principal amount of the Amended
Note has been increased to $787,616 (the “New Principal Amount”).  Interest at
the rate of eight percent (8%) per annum will accrue on the unpaid New Principal
Amount and be payable at Maturity.

Except as set forth in this letter, the Note remains unmodified and in full
force and effect. 

Please indicate your concurrence with the foregoing.

Sincerely,

                                                                        Cenvill
Recreation, Inc.

/s/ Todd Gresham                                             Agreed By: /s/ Mark
F. Levy
Todd
Gresham                                                                        
Mark F. Levy
President                                                                                 
Vice President and Secretary






6190 Corte Del Cedro * Carlsbad * California * 92009
(760) 683-2500 * fax (760) 683-2544